        Composite
        EXHIBIT C



Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 1 of 80 PageID #: 694
                        UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                )
RAMSEY SOLUTIONS,                         )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )               Case No. 3:20-cv-00641
                                          )               Hon. Aleta A. Trauger
MARRIOTT HOTEL SERVICES, INC.,            )
                                          )               JURY DEMAND
      Defendant.                          )
__________________________________________)
MARRIOTT HOTEL SERVICES, INC.,            )
                                          )
      Counter-Plaintiff,                  )
                                          )
v.                                        )
                                          )
THE LAMPO GROUP, LLC d/b/a                )
RAMSEY SOLUTIONS,                         )
                                          )
      Counter-Defendant.                  )

           MARRIOTT’S RESPONSES AND OBJECTIONS TO RAMSEY’S
                   SECOND SET OF INTERROGATORIES


       Defendant / Counter-Plaintiff Marriott Hotel Services, Inc. (“Marriott”) serves its

responses and objections pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure,

to the Second Set of Interrogatories of Plaintiff / Counter-Defendant The Lampo Group, LLC

d/b/a Ramsey Solution (“Ramsey”).




                                             1

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 2 of 80 PageID #: 695
                                PRELIMINARY STATEMENT

       1.      Marriott’s investigation and development of all facts and circumstances relating

to this action is ongoing. These responses and objections are made without prejudice to, and are

not a waiver of, Marriott’s right to rely on other facts or documents at trial.

       2.      By making the accompanying responses and objections to Ramsey’s

interrogatories, Marriott does not waive, and hereby expressly reserves, its right to assert any

and all objections as to the admissibility of such responses into evidence in this action, or in any

other proceedings, on any and all grounds including, but not limited to, competency, relevancy,

materiality, and privilege. Further, Marriott makes the responses and objections herein without

in any way implying that it considers the interrogatory, and responses to the interrogatory, to be

relevant or material to the subject matter of this action.

       3.      In a response to an interrogatory stating an objection and/or indicating that no

response shall be given, such response and objection shall not be deemed or construed that

Marriott performed any of the acts described in the interrogatory, or definitions and/or

instructions applicable to the interrogatory, or that Marriott acquiesces in the characterization of

the conduct or activities contained in the interrogatory, or definitions and/or instructions

applicable to the interrogatory.

       5.      Marriott expressly reserves the right to supplement, clarify, revise, or correct any

or all of the responses and objections herein, and to assert additional objections or privileges, in

one or more subsequent supplemental response(s).

                                   GENERAL OBJECTIONS
       1.      Marriott objects to each instruction, definition and interrogatory to the

extent that it purports to impose any requirement or discovery obligation greater than or


                                                 2

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 3 of 80 PageID #: 696
different from those under the Federal Rules of Civil Procedure and the applicable

Rules and Orders of the Court.

       2.     Marriott objects to each interrogatory that is overly broad, unduly

burdensome, or not reasonably calculated to lead to the discovery of admissible

evidence.

       3.     Marriott objects to each interrogatory to the extent that it calls for

production of a privilege log for internal documents of Plaintiff. A request for such a

log is unreasonable and unduly burdensome in light of the work product doctrine and

other privileges protecting such internal documents from discovery.

       4.     Marriott objects to each instruction, definition, and interrogatory

to the extent that it seeks information protected from disclosure by the attorney-client

privilege, attorney work product doctrine, or any other applicable privilege. Should any

such disclosure by Marriott, it is inadvertent and shall not constitute a waiver of any

privilege.

       5.     Marriott objects to each instruction, definition and interrogatory as

overbroad and unduly burdensome to the extent it seeks information that is readily or

more accessible to Ramsey from its own files, from documents or information in its

possession, or from documents or information that Ramsey previously produced to

Marriott. Responding to such interrogatory would be oppressive, unduly burdensome,

and unnecessarily expensive, and the burden of responding to such requests is


                                             3

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 4 of 80 PageID #: 697
substantially the same or less for Marriott as for Ramsey.

       6.     Marriott objects to each interrogatory to the extent that it is not

proportional to the needs of the case, considering the importance of the issues at stake

in the action, the amount in controversy, the parties' relative access to relevant

information, the parties' resources, the importance of the discovery in resolving the

issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit.

       7.     To the extent any of Ramsey’s interrogatories seek answers that include

expert material, Marriott objects to any such requests as premature and expressly

reserves the right to supplement, clarify, revise, or correct any or all responses to such

requests, and to assert additional objections or privileges, in one or more subsequent

supplemental response(s) in accordance with the time period for exchanging expert

reports set by the Court.

       8.     Marriott incorporates by reference every general objection set forth above

into each specific response set forth below. A specific response may repeat a general

objection for emphasis or some other reason. The failure to include any general

objection in any specific response does not waive any general objection to that request.

Moreover, Marriott does not waive its right to amend its responses.

       9.     Marriott objects to each interrogatory to the extent that it overbroad and

unduly burdensome and oppressive such that the burden and expense of the proposed

discovery outweighs its likely benefits.
                                             4

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 5 of 80 PageID #: 698
       10.     Marriott objects to each interrogatory to the extent that it seeks

information or documents regarding “each,” “all,” “every” and “any” on the grounds

that it is overbroad and unduly burdensome. Marriott has used reasonable efforts to

provide responses based upon, among other things, examination of documents and files

that may reasonably be expected to contain responsive information.

       11.     Marriott objects to each interrogatory to the extent that it is ambiguous

and too vague to adequately apprise Plaintiff of the information sought or to permit

Plaintiff to furnish such information with reasonable effort.

                OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

       1.      Marriott objects to the Definitions and Instructions to the extent that they are

broader than or otherwise not provided under the Federal Rules of Civil Procedure including the

definition of “Document” as outlined in the Request. Further, to the extent that any Electronically

Stored Information (“ESI”) is sought in this Request or any other, it must be the result of a

negotiated or court ordered ESI protocol identifying the specific nature and scope of such

discovery including custodians and search terms.

       2.      Further, Marriott reserves its right to supplement, amend, clarify, modify, revise,

or correct any or all of its responses or objections to the Request at any time and to rely on other

facts or information that may be discovered in the future in the course of this litigation. These

responses and the information provided are made only for the purposes of discovery in this

action, and nothing contained in its responses are an admission by Marriott of the relevance or

admissibility of any information for any purpose whatsoever including admission into evidence

in the above-styled action.


                                                 5

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 6 of 80 PageID #: 699
       3.      Marriott reserves all objections as to competency, relevance, materiality,

privilege, or admissibility related to the use of the information provided herewith as evidence for

any purpose whatsoever in this action or any other action.

       4.      Generally speaking, a party is not entitled to demand a recitation of “all facts”

bearing on a particular proposition. As one observant jurist noted in the context of contention

interrogatories: “Simply relating that "all facts" are required about a general contention is a lazy

way of propounding an interrogatory which inevitably leads to a lazy response and then

disputes.” Samaan v. Sauer, No. CIV S-07-0960 JAM GGH, 2008 U.S. Dist. LEXIS 119994, at

*12-13 (E.D. Cal. July 16, 2008) (Hollows, J.). As outlined below, the phrasing of the single

request is so overbroad and ambiguous as to fall into this same category.

       5.      Consistent with that principle, Marriott expressly reserve its right to rely upon

additional facts or evidence throughout this proceeding including in dispositive motions or at

trial, and nothing contained herein shall be construed as a waiver of Marriott right to present

such additional facts or evidence in support of their arguments in this action.

                 MARRIOTT’S DEFINITIONS USED IN ITS RESPONSES
               AND OBJECTIONS TO SECOND SET OF INTERROGATORIES


       1.      As used herein, the term “Marriott” means Defendant / Counter-Plaintiff

Marriott Hotel Services, Inc., and each of its subsidiaries, affiliates, parents, predecessors,

successors, divisions, departments, or operating units, including without limitation any

representative of the Gaylord Hotels brand, and includes without limitation their current or

former officers, directors, shareholders, employees, principals, agents, trustees, representatives,

consultants, managers, attorneys, advisors, accountants, bookkeepers, and all Persons or




                                                 6

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 7 of 80 PageID #: 700
entities acting or purporting to act on their behalf, including without limitation Mike

Wainwright, Mike Stengel, John Adams and David Marriott.

       2.      As used herein, the term “Ramsey” means Plaintiff/Counter-Defendant, The

Lampo Group, LLC d/b/a Ramsey Solutions, and each of its subsidiaries, affiliates, parents,

predecessors, successors, divisions, departments, or operating units, and includes without

limitation their current or former officers, directors, shareholders, employees, principals,

agents, trustees, representatives, consultants, managers, attorneys, advisors, accountants,

bookkeepers, and all Persons or entities acting or purporting to act on their behalf.

       3.      As used herein, the term “Litigation” means this litigation, captioned The

Lampo Group d/b/a Ramsey Solutions v. Marriott Hotel Services, Civil Action No.3:20-cv-

00641, in the United States District Court for the Middle District of Tennessee.

       4.      As used herein, “Gaylord Palms” means Gaylord Palms Resort & Convention

Center, located in Kissimmee Florida, and managed by Marriott.

       5.      As used herein, “Gaylord Texan” means Gaylord Texan Resort & Convention

Center, located in Grapevine, Texas, and managed by Marriott.

       6.      As used herein, “Gaylord Rockies” means Gaylord Palms Resort & Convention

Center, located in Aurora, Colorado, and managed by Marriott.

       7.      As used herein, the term “Palms Agreement” refers to that written “Agreement”

attached to the Marriott’s Counterclaim as Exhibit “A,” pursuant to which Ramsey Solutions

was scheduled to hold a contracted event at the Gaylord Palms from May 15-21, 2020.

       8.      As used herein, the term “Palms Amendment” refers to that written

“Amendment” to the Palms Agreement, attached to the Marriott’s Counterclaim as Exhibit




                                                 7

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 8 of 80 PageID #: 701
“B,” pursuant to which the dates for Palms Event were changed from May 15-21, 2020 to July

10-16, 2020.

       9.      As used herein, the term “Palms Contract” refers collectively to the Palms

Agreement and Palms Amendment.

       10.     As used herein, the term “EntreSummit” refers to Ramsey annual event

EntreSummit” as set forth in Paragraph 6 of the FAC.

       11.     As used herein, the term “Palms Event” refers to the contracted EntreSummit

event Ramsey Solutions was scheduled to hold at the Gaylord Palms over the dates July 10-16,

2020, as set forth as Exhibit “B” to Marriott’s Counterclaim.

       12.     As used herein, the term “EntreSummit 2020” refers to the EntreSummit event

that was held at Ramsey Solutions’ headquarters in Franklin, Tennessee, in July 2020.

       13.     As used herein, the term “Texan Contract” refers to that written “Agreement”

attached to the Marriott’s Counterclaim as Exhibit “F,” pursuant to which Ramsey Solutions

was scheduled to hold its EntreSummit at the Gaylord Texan over the dates May 14-20, 2021.

       14.     As used herein, the term “Texan Event” refers to the EntreSummit event

Ramsey Solutions was scheduled to hold at the Gaylord Texan over the dates May 14-20,

2021, as set forth as Exhibit “F” to Marriott’s Counterclaim.

       15.     As used herein, the term “Rockies Contract” refers to that written “Group Sales

Agreement” attached to Marriott’s Counterclaim as Exhibit “I,” pursuant to which Ramsey

Solutions was scheduled to hold its EntreSummit at the Gaylord Rockies over the dates May

20-26, 2022.

       16.     As used herein, the term “Gaylord Agreements” means, collectively, the Palms

Contract, Texan Contract and Rockies Contract.



                                               8

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 9 of 80 PageID #: 702
       17.     As used herein, the term “Rockies Event” refers to the contracted EntreSummit

event Ramsey Solutions was scheduled to hold at the Gaylord Rockies over the dates May 20 -

26, 2022, as set forth as Exhibit “I” to Marriott’s Counterclaim.

       18.     As used herein, the “FAC” refers to the “First Amended Complaint for

Damages” filed by Ramsey Solutions on or about July 30, 2020.

       19.     As set forth herein, “Marriott’s Counterclaim” refers to Defendant’s Answer

and Counterclaim to Plaintiff’s First Amended Complaint, filed on or about August 28, 2020.

       20.     As used herein, “Answer to Counterclaim” refers to the Answer and Affirmative

Defenses to Counterclaim filed by Ramsey Solutions on or about September 18, 2020.

    RESPONSES AND OBJECTIONS TO SECOND SET OF INTERROGATORIES

        Interrogatory No. 18: Please state with particularity all amounts expended for food and

beverage purchased for the Palms Event as of the termination date by Ramsey Solutions on July

2, 2020 by providing: (1) the amount that You paid; (2) who the amount was paid to; (3) the

specific items paid for; and (4) whether those items of food and/or beverage were used for other

guests or uses at the Gaylord Palms and, if so, identify any actual losses that You incurred in

connection with the food and beverage items.

       Response:

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above. Marriott further objects on the grounds that the request

is not proportional to the needs of the case, considering the importance of the issues at stake in

the action, the amount in controversy, the parties’ relative access to relevant information, the

parties’ resources, the importance of the discovery in resolving the issues, and whether the

                                                  9

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 10 of 80 PageID #: 703
burden or expense of the proposed discovery outweighs its likely benefit. Marriott further

objects to this request to the extent that it calls for the disclosure of information and/or

communications subject to the attorney-client and /or work product privilege. Marriott also

requests to this request on the grounds that it contains multiple sub-parts.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Interrogatory Number 18 is directed at, and only at, actual damages. Because Marriott

is not required to offer any evidence of actual loss in order to enforce the liquidated damage

clauses, the interrogatory is not relevant to the subject matter of the lawsuit and is not reasonably

calculated to lead to the discovery of admissible evidence. For the foregoing reasons, Marriott

will not respond to the substance of this Interrogatory.




                                                 10

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 11 of 80 PageID #: 704
       Interrogatory No. 19: Please state with particularity whether any of the sleeping rooms

allocated for the Palms Event were occupied during the period over which the Palms Event was

to take place by providing: (1) the number of sleeping room nights occupied; (2) the rate for each

room occupied during the period of the Palms Event [as defined in the Amended Complaint],

plus applicable state and local taxes; and (3) any additional revenues that You received from

guests that occupied any of the rooms allocated to the Palms Event including food and beverage

amounts.

       Response:

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege. Marriott also requests to this request on the

grounds that it contains multiple sub-parts.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses


                                                 11

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 12 of 80 PageID #: 705
in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

         The deadline to file a motion to amend the pleadings passed on December 15, 2020.

See Initial Case Management Order Section “G.” This deadline has not been modified by

subsequent court order. Because Ramsey failed to raise an affirmative defense that the liquidated

damage clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense

has been waived and the amount of actual damages suffered by Marriott is irrelevant.

       Interrogatory Number 19 is directed at, and only at, actual damages. Because Marriott

is not required to offer any evidence of actual loss in order to enforce the liquidated damage

clauses, the interrogatory is not relevant to the subject matter of the lawsuit and is not reasonably

calculated to lead to the discovery of admissible evidence. For the foregoing reasons, Marriott

will not respond to the substance of this Interrogatory.

         Interrogatory No. 20: Please state with particularity all out of pocket costs that You

incurred in connection with the Palms Event including, without limitation, all employees that

were paid to work at the Palms Event and any amounts that You paid to any third-party vendor

for the Palms Event that were not returned.

       Response:

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

                                                 12

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 13 of 80 PageID #: 706
       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege. Marriott also requests to this request on the

grounds that it contains multiple sub-parts.

       Marriott objects to this request on the grounds that the terms “out of pocket costs” and

“third-party vendor” are too ambiguous and too vague to adequately apprise Marriott of the

information sought or to permit Marriott to furnish such information with reasonable effort.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

        The deadline to file a motion to amend the pleadings passed on December 15, 2020.

See Initial Case Management Order Section “G.” This deadline has not been modified by

subsequent court order. Because Ramsey failed to raise an affirmative defense that the liquidated

damage clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense

has been waived and the amount of actual damages suffered by Marriott is irrelevant.

                                                13

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 14 of 80 PageID #: 707
       Interrogatory Number 20 is directed at, and only at, actual damages. Because Marriott

is not required to offer any evidence of actual loss in order to enforce the liquidated damage

clauses, the interrogatory is not relevant to the subject matter of the lawsuit and is not reasonably

calculated to lead to the discovery of admissible evidence. For the foregoing reasons, Marriott

will not respond to the substance of this Interrogatory.

       Interrogatory No. 21: Please state with particularity each element of Actual Damage that

You sustained as a result of Ramsey Solutions’ termination of the Palms Event.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In


                                                  14

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 15 of 80 PageID #: 708
responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Interrogatory Number 21 is directed at, and only at, actual damages. Because Marriott

is not required to offer any evidence of actual loss in order to enforce the liquidated damage

clauses, the interrogatory is not relevant to the subject matter of the lawsuit and is not reasonably

calculated to lead to the discovery of admissible evidence. For the foregoing reasons, Marriott

will not respond to the substance of this Interrogatory.

       Interrogatory No. 22: Please state with particularity whether any of the sleeping rooms

allocated for the Texans Event were sold during the period over which the Texans Event was to

take place by providing: (1) the number of sleeping room nights occupied; (2) the rate for each

room occupied during the period of the Texans Event [as defined in the Amended Complaint],

plus applicable state and local taxes; and (3) any additional revenues that You received from

guests that occupied any of the rooms allocated to the Texans Event including food and beverage

amounts.

       Response:

       Marriott objects to this request in its entirety.




                                                 15

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 16 of 80 PageID #: 709
       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege. Marriott also requests to this request on the

grounds that it contains multiple sub-parts.

        Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

        The deadline to file a motion to amend the pleadings passed on December 15, 2020.

See Initial Case Management Order Section “G.” This deadline has not been modified by

subsequent court order. Because Ramsey failed to raise an affirmative defense that the liquidated

damage clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense

has been waived and the amount of actual damages suffered by Marriott is irrelevant.



                                                 16

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 17 of 80 PageID #: 710
       Interrogatory Number 22 is directed at, and only at, actual damages. Because Marriott

is not required to offer any evidence of actual loss in order to enforce the liquidated damage

clauses, the interrogatory is not relevant to the subject matter of the lawsuit and is not reasonably

calculated to lead to the discovery of admissible evidence. For the foregoing reasons, Marriott

will not respond to the substance of this Interrogatory.

       Interrogatory No. 23: Please state with particularity all out of pocket costs that You

incurred in connection with the Texans Event including, without limitation, all employees that

You paid to work at the Texans Event and any amounts that You paid to any third-party vendor

for the Texans Event.

       Response:

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege. Marriott also requests to this request on the

grounds that it contains multiple sub-parts.




                                                 17

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 18 of 80 PageID #: 711
       Marriott objects to this request on the grounds that the terms “out of pocket costs” and

“third-party vendor” are too ambiguous and too vague to adequately apprise Marriott of the

information sought or to permit Marriott to furnish such information with reasonable effort.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Interrogatory Number 23 is directed at, and only at, actual damages. Because Marriott

is not required to offer any evidence of actual loss in order to enforce the liquidated damage

clauses, the interrogatory is not relevant to the subject matter of the lawsuit and is not reasonably

calculated to lead to the discovery of admissible evidence. For the foregoing reasons, Marriott

will not respond to the substance of this Interrogatory.




                                                 18

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 19 of 80 PageID #: 712
       Interrogatory No. 24: Please state with particularity each element of Actual Damage that

You sustained as a result of Ramsey Solutions’ termination of the Texans Event including any

variable costs incurred.

       Response:

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.




                                                  19

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 20 of 80 PageID #: 713
       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Interrogatory Number 24 is directed at, and only at, actual damages. Because Marriott

is not required to offer any evidence of actual loss in order to enforce the liquidated damage

clauses, the interrogatory is not relevant to the subject matter of the lawsuit and is not reasonably

calculated to lead to the discovery of admissible evidence. For the foregoing reasons, Marriott

will not respond to the substance of this Interrogatory.

       Interrogatory No. 25: Please identify Your average gross incremental profit margin on

the total rooms allocated to Ramsey Solutions for the EntreSummit Events at the (1) Gaylord

Palms; (2) the Gaylord Texan and (3) the Gaylord Rockies.

       Response:

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

                                                 20

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 21 of 80 PageID #: 714
extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege. Marriott also requests to this request on the

grounds that it contains multiple sub-parts.

       Marriott objects to this request on the grounds that the term “average gross incremental

profit margin” is too ambiguous and too vague to adequately apprise Marriott of the information

sought or to permit Marriott to furnish such information with reasonable effort.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Interrogatory Number 25 is directed at, and only at, actual damages. Because Marriott

is not required to offer any evidence of actual loss in order to enforce the liquidated damage

clauses, the interrogatory is not relevant to the subject matter of the lawsuit and is not reasonably




                                                 21

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 22 of 80 PageID #: 715
calculated to lead to the discovery of admissible evidence. For the foregoing reasons, Marriott

will not respond to the substance of this Interrogatory.

                                              Respectfully submitted,

                                              /s/ John C. Josefsberg
                                              Steven M. Rudner, admitted pro hac vice
                                              John C. Josefsberg, admitted pro hac vice
                                              RUDNER LAW OFFICES
                                              12740 Hillcrest Road, Suite 240
                                              Dallas, TX 75230
                                              Telephone: (214) 373-1900
                                              Facsimile: (214) 360-7845
                                              Rudner@HotelLawyers.com
                                              josefsberg@HotelLawyers.com

                                              and

                                              Stephen J. Zralek, No. 18971
                                              BONE McALLESTER NORTON PLLC
                                              511 Union St., Ste. 1600
                                              Nashville, TN 37219
                                              Telephone: (615) 780-7975
                                              Facsimile: (615) 780-7976
                                              szralek@bonelaw.com

                                              Counsel for Marriott Hotel Services, Inc.
                                              and Marriott International, Inc.




                                                22

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 23 of 80 PageID #: 716
                             CERTIFICATE OF SERVICE


       I certify that on, this 6th day of August 2021, I served this document via email (by

agreement of counsel) on:


       Ashley E. Cowgill, Esq.
       ashley.cowgill@pillsburylaw.com
       PILLSBURY WINTHROP SHAW PITTMAN LLP
       500 Capitol Mall, Suite 1800
       Sacramento, CA 95814

       Jennifer Altman, Esq.
       jennifer.altman@pillsburylaw.com
       Markenzy Lapointe, Esq.
       markenzy.lapointe@pillsburylaw.com
       PILLSBURY WINTHROP SHAW PITTMAN LLP
       600 Brickell Avenue, Suite 3100
       Miami, FL 33131

                                                 /s/ John C. Josefsberg




                                            23

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 24 of 80 PageID #: 717
                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                )
RAMSEY SOLUTIONS,                         )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )                    Case No. 3:20-cv-00641
                                          )                    Hon. Aleta A. Trauger
MARRIOTT HOTEL SERVICES, INC.,            )
                                          )                    JURY DEMAND
      Defendant.                          )
__________________________________________)
MARRIOTT HOTEL SERVICES, INC.,            )
                                          )
      Counter-Plaintiff,                  )
                                          )
v.                                        )
                                          )
THE LAMPO GROUP, LLC d/b/a                )
RAMSEY SOLUTIONS,                         )
                                          )
      Counter-Defendant.                  )

                      MARRIOTT’S RESPONSES AND OBJECTIONS
                  TO RAMSEY’S SECOND REQUEST FOR PRODUCTION

       Defendant / Counter-Plaintiff Marriott Hotel Services, Inc. (“Marriott”) serves its

responses and objections pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure,

to the Second Request for Production of Plaintiff / Counter-Defendant The Lampo Group, LLC

d/b/a Ramsey Solution (“Ramsey”).

                                 PRELIMINARY STATEMENT

       1.      Marriott’s investigation and development of all facts and circumstances relating

to this action is ongoing. These responses and objections are made without prejudice to, and are

not a waiver of, Marriott’s right to rely on other facts or documents at trial.

                                                 1

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 25 of 80 PageID #: 718
       2.      By making the accompanying responses and objections to Ramsey’s requests for

documents, Marriott does not waive, and hereby expressly reserves, its right to assert any and all

objections as to the admissibility of such responses into evidence in this action, or in any other

proceedings, on any and all grounds including, but not limited to, competency, relevancy,

materiality, and privilege. Further, Marriott makes the responses and objections herein without

in any way implying that it considers the requests, and responses to the requests, to be relevant

or material to the subject matter of this action.

       3.      Marriott will produce responsive documents only to the extent that such

documents are in the “Possession, Custody, or Control” of Marriott. For purposes of these

responses, the term “Possession, Custody or Control” does not include documents that may have

been destroyed due to and consistent with Marriott’s document retention policy, which has been

configured to automatically purge all messages located in Outlook inboxes, drafts, sent items,

deleted, notes and junk older than one year.

       Marriott's Possession, Custody, or Control does not include any constructive possession

that may be conferred by Marriott's right or power to compel the production of documents or

information from third parties or to request their production.

        4.     In a response to a document request stating that objections and/or indicating that

documents will be produced shall not be deemed or construed that there are, in fact, responsive

documents, that Marriott performed any of the acts described in the document request or

definitions and/or instructions applicable to the document request, or that Marriott acquiesces in

the characterization of the conduct or activities contained in the document request or definitions

and/or instructions applicable to the document request.




                                                    2

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 26 of 80 PageID #: 719
       5.      Marriott expressly reserves the right to supplement, clarify, revise, or correct any

or all of the responses and objections herein, and to assert additional objections or privileges, in

one or more subsequent supplemental response(s).

                                   GENERAL OBJECTIONS
       1.      Marriott objects to each instruction, definition and document request to the

extent that it purports to impose any requirement or discovery obligation greater than or

different from those under the Federal Rules of Civil Procedure and the applicable Rules and

Orders of the Court.

       2.      Marriott objects to each document request that is overly broad, unduly

burdensome, or not reasonably calculated to lead to the discovery of admissible evidence.

       4.      Marriott objects to each instruction, definition, and document request

to the extent that it seeks documents protected from disclosure by the attorney-client privilege,

attorney work product doctrine, or any other applicable privilege. Should any such disclosure

by Marriott, it is inadvertent and shall not constitute a waiver of any privilege.

       5.      Marriott objects to each instruction, definition and document request as

overbroad and unduly burdensome to the extent it seeks documents or information that are

readily or more accessible to Ramsey from its own files, from documents or information in its

possession, or from documents or information that Ramsey previously produced to Marriott.

Responding to such requests would be oppressive, unduly burdensome, and unnecessarily

expensive, and the burden of responding to such requests is substantially the same or less for

Marriott as for Ramsey.

       6.      Marriott objects to each document request to the extent that it is not proportional


                                                 3

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 27 of 80 PageID #: 720
to the needs of the case, considering the importance of the issues at stake in the action, the

amount in controversy, the parties' relative access to relevant information, the parties'

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.

       7.      To the extent any of Ramsey’s document requests seek documents or answers

that include expert material, Marriott objects to any such requests as premature and expressly

reserves the right to supplement, clarify, revise, or correct any or all responses to such requests,

and to assert additional objections or privileges, in one or more subsequent supplemental

response(s) in accordance with the time period for exchanging expert reports set by the Court.

       8.      Marriott incorporates by reference every general objection set forth above into

each specific response set forth below. A specific response may repeat a general objection for

emphasis or some other reason. The failure to include any general objection in any specific

response does not waive any general objection to that request. Moreover, Marriott does not

waive its right to amend its responses.

       9.      Marriott objects to each document request to the extent that it overbroad and

unduly burdensome and oppressive such that the burden and expense of the proposed discovery

outweighs its likely benefits.

       10.     Marriott objects to each document request to the extent that it seeks information

or documents regarding “each,” “all,” “every” and “any” on the grounds that it is overbroad

and unduly burdensome. Marriott has used reasonable efforts to provide responses based upon,

among other things, examination of documents and files that may reasonably be expected to

contain responsive information.


                                                 4

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 28 of 80 PageID #: 721
       11.     Marriott objects to each document request to the extent that it is ambiguous and

too vague to adequately apprise Plaintiff of the information sought or to permit Plaintiff to

furnish such information with reasonable effort.

                  OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

       1.      Marriott objects to the Definitions and Instructions to the extent that they are

broader than or otherwise not provided under the Federal Rules of Civil Procedure including the

definition of “Document” as outlined in the Request. Further, to the extent that any Electronically

Stored Information (“ESI”) is sought in this Request or any other, it must be the result of a

negotiated or court ordered ESI protocol identifying the specific nature and scope of such

discovery including custodians and search terms.

       2.      Further, Marriott reserves its right to supplement, amend, clarify, modify, revise,

or correct any or all of its responses or objections to the Request at any time and to rely on other

facts or information that may be discovered in the future in the course of this litigation. These

responses and the information provided are made only for the purposes of discovery in this

action, and nothing contained in its responses are an admission by Marriott of the relevance or

admissibility of any information for any purpose whatsoever including admission into evidence

in the above-styled action.

       3.      Marriott reserves all objections as to competency, relevance, materiality,

privilege, or admissibility related to the use of the information provided herewith as evidence for

any purpose whatsoever in this action or any other action.

       4.      Generally speaking, a party is not entitled to demand a recitation of “all facts”

bearing on a particular proposition. As one observant jurist noted in the context of contention

interrogatories: “Simply relating that "all facts" are required about a general contention is a lazy


                                                 5

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 29 of 80 PageID #: 722
way of propounding an interrogatory which inevitably leads to a lazy response and then

disputes.” Samaan v. Sauer, No. CIV S-07-0960 JAM GGH, 2008 U.S. Dist. LEXIS 119994, at

*12-13 (E.D. Cal. July 16, 2008) (Hollows, J.). As outlined below, the phrasing of the single

request is so overbroad and ambiguous as to fall into this same category.

       5.      Consistent with that principle, Marriott expressly reserve its right to rely upon

additional facts or evidence throughout this proceeding including in dispositive motions or at

trial, and nothing contained herein shall be construed as a waiver of Marriott right to present

such additional facts or evidence in support of their arguments in this action.

                     MARRIOTT’S DEFINITIONS USED IN ITS RESPONSES
                    AND OBJECTIONS TO SECOND REQUEST TO PRODUCE


       1.      As used herein, the term “Marriott” means Defendant / Counter-Plaintiff

Marriott Hotel Services, Inc., and each of its subsidiaries, affiliates, parents, predecessors,

successors, divisions, departments, or operating units, including without limitation any

representative of the Gaylord Hotels brand, and includes without limitation their current or

former officers, directors, shareholders, employees, principals, agents, trustees, representatives,

consultants, managers, attorneys, advisors, accountants, bookkeepers, and all Persons or

entities acting or purporting to act on their behalf, including without limitation Mike

Wainwright, Mike Stengel, John Adams and David Marriott.

       2.      As used herein, the term “Ramsey” means Plaintiff/Counter-Defendant, The

Lampo Group, LLC d/b/a Ramsey Solutions, and each of its subsidiaries, affiliates, parents,

predecessors, successors, divisions, departments, or operating units, and includes without

limitation their current or former officers, directors, shareholders, employees, principals,




                                                 6

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 30 of 80 PageID #: 723
agents, trustees, representatives, consultants, managers, attorneys, advisors, accountants,

bookkeepers, and all Persons or entities acting or purporting to act on their behalf.

       3.      As used herein, the term “Litigation” means this litigation, captioned The

Lampo Group d/b/a Ramsey Solutions v. Marriott Hotel Services, Civil Action No.3:20-cv-

00641, in the United States District Court for the Middle District of Tennessee.

       4.      As used herein, “Gaylord Palms” means Gaylord Palms Resort & Convention

Center, located in Kissimmee Florida, and managed by Marriott.

       5.      As used herein, “Gaylord Texan” means Gaylord Texan Resort & Convention

Center, located in Grapevine, Texas, and managed by Marriott.

       6.      As used herein, “Gaylord Rockies” means Gaylord Palms Resort & Convention

Center, located in Aurora, Colorado, and managed by Marriott.

       7.      As used herein, the term “Palms Agreement” refers to that written “Agreement”

attached to the Marriott’s Counterclaim as Exhibit “A,” pursuant to which Ramsey Solutions

was scheduled to hold a contracted event at the Gaylord Palms from May 15-21, 2020.

       8.      As used herein, the term “Palms Amendment” refers to that written

“Amendment” to the Palms Agreement, attached to the Marriott’s Counterclaim as Exhibit

“B,” pursuant to which the dates for Palms Event were changed from May 15-21, 2020 to July

10-16, 2020.

       9.      As used herein, the term “Palms Contract” refers collectively to the Palms

Agreement and Palms Amendment.

       10.     As used herein, the term “EntreSummit” refers to Ramsey annual event

EntreSummit” as set forth in Paragraph 6 of the FAC.




                                                7

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 31 of 80 PageID #: 724
       11.     As used herein, the term “Palms Event” refers to the contracted EntreSummit

event Ramsey Solutions was scheduled to hold at the Gaylord Palms over the dates July 10-16,

2020, as set forth as Exhibit “B” to Marriott’s Counterclaim.

       12.     As used herein, the term “EntreSummit 2020” refers to the EntreSummit event

that was held at Ramsey Solutions’ headquarters in Franklin, Tennessee, in July 2020.

       13.     As used herein, the term “Texan Contract” refers to that written “Agreement”

attached to the Marriott’s Counterclaim as Exhibit “F,” pursuant to which Ramsey Solutions

was scheduled to hold its EntreSummit at the Gaylord Texan over the dates May 14-20, 2021.

       14.     As used herein, the term “Texan Event” refers to the EntreSummit event

Ramsey Solutions was scheduled to hold at the Gaylord Texan over the dates May 14-20,

2021, as set forth as Exhibit “F” to Marriott’s Counterclaim.

       15.     As used herein, the term “Rockies Contract” refers to that written “Group Sales

Agreement” attached to Marriott’s Counterclaim as Exhibit “I,” pursuant to which Ramsey

Solutions was scheduled to hold its EntreSummit at the Gaylord Rockies over the dates May

20-26, 2022.

       16.     As used herein, the term “Gaylord Agreements” means, collectively, the Palms

Contract, Texan Contract and Rockies Contract.

       17.     As used herein, the term “Rockies Event” refers to the contracted EntreSummit

event Ramsey Solutions was scheduled to hold at the Gaylord Rockies over the dates May 20 -

26, 2022, as set forth as Exhibit “I” to Marriott’s Counterclaim.

       18.     As used herein, the “FAC” refers to the “First Amended Complaint for

Damages” filed by Ramsey Solutions on or about July 30, 2020.




                                                8

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 32 of 80 PageID #: 725
       19.     As set forth herein, “Marriott’s Counterclaim” refers to Defendant’s Answer

and Counterclaim to Plaintiff’s First Amended Complaint, filed on or about August 28, 2020.

       20.     As used herein, “Answer to Counterclaim” refers to the Answer and Affirmative

Defenses to Counterclaim filed by Ramsey Solutions on or about September 18, 2020.

        RESPONSES AND OBJECTIONS TO SECOND REQUEST TO PRODUCE

       Request No. 1: All Documents evidencing the occupancy of the Gaylord Palms between

July 8, 2020 and July 14, 2020 including documents evidencing the number of rooms in the hotel

by room type, the number of rooms in the hotel sold during that period, the type of room and the

room rate for each room and the total room nights used during that period.

       Response:

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above. Marriott further objects on the grounds that the request

is not proportional to the needs of the case, considering the importance of the issues at stake in

the action, the amount in controversy, the parties’ relative access to relevant information, the

parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit. Marriott further

objects to this request to the extent that it calls for the disclosure of information and/or

communications subject to the attorney-client and /or work product privilege.

       Marriott objects to this request on the grounds that the term “room type” is too ambiguous

and too vague to adequately apprise Marriott of the information sought or to permit Marriott to




                                                  9

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 33 of 80 PageID #: 726
furnish such information with reasonable effort. It is unclear whether the request is referring to

guest rooms, or another type of “room.”

       Marriott objects to this request on the grounds that it is not relevant to the subject matter

of the lawsuit and is not reasonably calculated to lead to the discovery of admissible evidence.

The Palms Event was scheduled to occur July 10-15, 2020. July 8 and 9, 2020, has no

conceivable relevance to the subject matter of the litigation and is not reasonably calculated to

lead to the discovery of admissible evidence

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 1 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to


                                                10

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 34 of 80 PageID #: 727
lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 2: All Documents evidencing the cost of any food and beverage You

purchased exclusively for the EntreSummit2020 as of July 2, 2020.

       Response:

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. It may be extremely burdensome to determine,

if it is even possible, what food items were purchased “exclusively” for the event.

       Marriott further objects to this request to the extent that it calls for the disclosure of

information and/or communications subject to the attorney-client and /or work product privilege.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In



                                                 11

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 35 of 80 PageID #: 728
responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

         The deadline to file a motion to amend the pleadings passed on December 15, 2020.

See Initial Case Management Order Section “G.” This deadline has not been modified by

subsequent court order. Because Ramsey failed to raise an affirmative defense that the liquidated

damage clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense

has been waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 2 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

         Request No. 3:     All Documents evidencing the cost of any food and beverage You

purchased for the EntreSummit2020 event that was not used by the Gaylord Palms.

       Response:

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the



                                                 12

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 36 of 80 PageID #: 729
importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott objects to this request on the grounds that the term “not used” is too ambiguous

and too vague to adequately apprise Marriott of the information sought or to permit Marriott to

furnish such information with reasonable effort.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

         The deadline to file a motion to amend the pleadings passed on December 15, 2020.

See Initial Case Management Order Section “G.” This deadline has not been modified by

subsequent court order. Because Ramsey failed to raise an affirmative defense that the liquidated

damage clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense

has been waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 3 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to


                                                  13

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 37 of 80 PageID #: 730
lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 4: All Documents evidencing any employees or independent contractors

that You hired exclusively for the EntreSummit2020 Event including documents showing the

amounts that You paid such employees or independent contractors, and any refunds and/or

credits extended.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott objects to this request on the grounds that the term “independent contractors” is

too ambiguous and too vague to adequately apprise Marriott of the information sought or to

permit Marriott to furnish such information with reasonable effort.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

                                                  14

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 38 of 80 PageID #: 731
in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 4 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 5: All Documents evidencing all out of pockets costs that You incurred for

the EntreSummit2020 event that You were not able to re-sell, obtain a refund or otherwise utilize

at the Gaylord Palms and/or with other guests.

       Response:

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.



                                                 15

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 39 of 80 PageID #: 732
       Marriott objects to this request on the grounds that the term “out of pocket costs” is too

ambiguous and too vague to adequately apprise Marriott of the information sought or to permit

Marriott to furnish such information with reasonable effort.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

        Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

        The deadline to file a motion to amend the pleadings passed on December 15, 2020.

See Initial Case Management Order Section “G.” This deadline has not been modified by

subsequent court order. Because Ramsey failed to raise an affirmative defense that the liquidated

damage clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense

has been waived and the amount of actual damages suffered by Marriott is irrelevant.



                                                  16

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 40 of 80 PageID #: 733
       Request Number 5 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 6: All Documents evidencing any actual damages that You suffered by

Ramsey Solutions termination of the EntreSummit2020 event at the Gaylord Palms.

       Response:

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

                                                  17

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 41 of 80 PageID #: 734
Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 6 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 7:     All Documents evidencing any actual damages that You suffered by

Ramsey Solutions termination of the EntreSummit2020 event at the Gaylord Texan.

       Response:

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in



                                                 18

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 42 of 80 PageID #: 735
controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott further objects to this request on the grounds that “EntreSummit2020” was not

held at the Gaylord Texan in 2021. For purposes of this response, Marriott assumes Ramsey

made a drafting error and intended “EntreSummit2021.”

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 7 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,


                                                  19

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 43 of 80 PageID #: 736
the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 8: All Documents evidencing any actual damages that You suffered by

Ramsey Solutions termination of the EntreSummit2020 event at the Gaylord Rockies.

       Response: Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott further objects to this request on the grounds that “EntreSummit2020” was not

held at the Gaylord Rockies in 2022. For purposes of this response, Marriott assumes Ramsey

made a drafting error and intended “EntreSummit2022.”

       Marriott further objects to this request on the grounds that the dates of EntreSummit2022

have not passed. Accordingly, it is premature for Marriott to determine actual damages until the

event dates pass.



                                                  20

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 44 of 80 PageID #: 737
       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 8 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 9: All Documents evidencing Your response to Interrogatory Number 18.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.




                                                 21

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 45 of 80 PageID #: 738
        Marriott fully incorporates its responses and objections to Interrogatory Number 18 as if

fully set forth herein.

        Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

         Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

         The deadline to file a motion to amend the pleadings passed on December 15, 2020.

See Initial Case Management Order Section “G.” This deadline has not been modified by

subsequent court order. Because Ramsey failed to raise an affirmative defense that the liquidated

damage clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense

has been waived and the amount of actual damages suffered by Marriott is irrelevant.




                                                  22

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 46 of 80 PageID #: 739
        Request Number 9 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

        Request No. 10: All Documents evidencing Your response to Interrogatory Number 19.

        Marriott objects to this request in its entirety.

        Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

        Marriott fully incorporates its responses and objections to Interrogatory Number 19 as if

fully set forth herein.

        Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

         Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

                                                  23

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 47 of 80 PageID #: 740
Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

         The deadline to file a motion to amend the pleadings passed on December 15, 2020.

See Initial Case Management Order Section “G.” This deadline has not been modified by

subsequent court order. Because Ramsey failed to raise an affirmative defense that the liquidated

damage clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense

has been waived and the amount of actual damages suffered by Marriott is irrelevant.

        Request Number 10 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

        Request No. 11: All Documents evidencing Your response to Interrogatory Number 20.

        Marriott objects to this request in its entirety.

        Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

        Marriott fully incorporates its responses and objections to Interrogatory Number 20 as if

fully set forth herein.

        Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in



                                                  24

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 48 of 80 PageID #: 741
controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

         Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

         The deadline to file a motion to amend the pleadings passed on December 15, 2020.

See Initial Case Management Order Section “G.” This deadline has not been modified by

subsequent court order. Because Ramsey failed to raise an affirmative defense that the liquidated

damage clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense

has been waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 11 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.



                                                  25

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 49 of 80 PageID #: 742
        Request No. 12: All Documents evidencing Your response to Interrogatory Number 21.

        Marriott objects to this request in its entirety.

        Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

        Marriott fully incorporates its responses and objections to Interrogatory Number 21 as if

fully set forth herein.

        Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

         Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

         The deadline to file a motion to amend the pleadings passed on December 15, 2020.

See Initial Case Management Order Section “G.” This deadline has not been modified by

                                                  26

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 50 of 80 PageID #: 743
subsequent court order. Because Ramsey failed to raise an affirmative defense that the liquidated

damage clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense

has been waived and the amount of actual damages suffered by Marriott is irrelevant.

        Request Number 12 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

        Request No. 13: All Documents evidencing Your response to Interrogatory Number 22.

        Marriott objects to this request in its entirety.

        Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

        Marriott fully incorporates its responses and objections to Interrogatory Number 22 as if

fully set forth herein.

        Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.



                                                  27

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 51 of 80 PageID #: 744
         Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

         The deadline to file a motion to amend the pleadings passed on December 15, 2020.

See Initial Case Management Order Section “G.” This deadline has not been modified by

subsequent court order. Because Ramsey failed to raise an affirmative defense that the liquidated

damage clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense

has been waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 13 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 14: All Documents evidencing Your response to Interrogatory Number 23.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.




                                                  28

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 52 of 80 PageID #: 745
        Marriott fully incorporates its responses and objections to Interrogatory Number 23 as if

fully set forth herein.

        Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

         Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

         The deadline to file a motion to amend the pleadings passed on December 15, 2020.

See Initial Case Management Order Section “G.” This deadline has not been modified by

subsequent court order. Because Ramsey failed to raise an affirmative defense that the liquidated

damage clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense

has been waived and the amount of actual damages suffered by Marriott is irrelevant.




                                                  29

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 53 of 80 PageID #: 746
        Request Number 14 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

        Request No. 15: All Documents evidencing Your response to Interrogatory Number 24.

        Marriott objects to this request in its entirety.

        Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

        Marriott fully incorporates its responses and objections to Interrogatory Number 24 as if

fully set forth herein.

        Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

         Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

                                                  30

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 54 of 80 PageID #: 747
Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

         The deadline to file a motion to amend the pleadings passed on December 15, 2020.

See Initial Case Management Order Section “G.” This deadline has not been modified by

subsequent court order. Because Ramsey failed to raise an affirmative defense that the liquidated

damage clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense

has been waived and the amount of actual damages suffered by Marriott is irrelevant.

        Request Number 15 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

        Request No. 16: All Documents evidencing Your response to Interrogatory Number 25.

        Marriott objects to this request in its entirety.

        Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

        Marriott fully incorporates its responses and objections to Interrogatory Number 25 as if

fully set forth herein.

        Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in



                                                  31

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 55 of 80 PageID #: 748
controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

         Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

         The deadline to file a motion to amend the pleadings passed on December 15, 2020.

See Initial Case Management Order Section “G.” This deadline has not been modified by

subsequent court order. Because Ramsey failed to raise an affirmative defense that the liquidated

damage clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense

has been waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 16 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.



                                                  32

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 56 of 80 PageID #: 749
       Request No. 17: All Documents evidencing all out of pockets costs that You incurred

for the EntreSummit2021 event that You were not able to re-sell, obtain a refund or otherwise

utilize at the Gaylord Texans and/or with other guests.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott objects to this request on the grounds that the term “out of pocket costs” is too

ambiguous and too vague to adequately apprise Marriott of the information sought or to permit

Marriott to furnish such information with reasonable effort.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In




                                                  33

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 57 of 80 PageID #: 750
responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 17 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 18: All Documents evidencing Your average gross profit margin,

incremental profit margin and net profit margin per room night, and type, for all rooms at the

Gaylord Palms in July of 2020.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott objects to this request on the grounds that the terms “average gross profit

margin,” “incremental profit margin” and “net profit margin” are too ambiguous and too vague

to adequately apprise Marriott of the information sought or to permit Marriott to furnish such

information with reasonable effort.

                                                 34

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 58 of 80 PageID #: 751
       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 18 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to



                                                  35

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 59 of 80 PageID #: 752
lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 19: All Documents evidencing Your average gross profit margin,

incremental profit margin and net profit margin per room night by room type, and type, for all

rooms at the Gaylord Texans in May of 2021.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott objects to this request on the grounds that the terms “average gross profit

margin,” “incremental profit margin” and “net profit margin” are too ambiguous and too vague

to adequately apprise Marriott of the information sought or to permit Marriott to furnish such

information with reasonable effort.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

                                                  36

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 60 of 80 PageID #: 753
in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 19 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 20: All Documents evidencing any vendors that you retained for the

EntreSummit 2020 who You paid any non-reimbursed amounts.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

                                                 37

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 61 of 80 PageID #: 754
importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 20 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.




                                                  38

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 62 of 80 PageID #: 755
        Request No. 21: All Documents evidencing any vendors that you retained for the

EntreSummit 2021 who You paid any non-reimbursed amounts.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage


                                                  39

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 63 of 80 PageID #: 756
clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 21 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 22: All Documents evidencing any vendors that you retained for the

EntreSummit 2022 who You paid any non-reimbursed amounts.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott further objects to this request on the grounds that the dates of EntreSummit2022

have not passed. Accordingly, it is premature for Marriott to determine actual damages until the

event dates pass.

                                                  40

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 64 of 80 PageID #: 757
       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 22 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 23: All Documents evidencing efforts that You made to sell the rooms

earmarked for the EntreSummit 2020 event.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.


                                                 41

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 65 of 80 PageID #: 758
       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott objects to this request on the grounds that the term “earmarked” is too

ambiguous and too vague to adequately apprise Marriott of the information sought or to permit

Marriott to furnish such information with reasonable effort.

       Marriott further objects to this request on the grounds that it is virtually impossible to

identify all of the attempts it took to resell contracted rooms set aside for Ramsey’s use. A full

and complete response would require Marriott to identify and produce virtually every written

and oral communication, and every act, regardless of by whom it was performed, relating to

every effort to sell every room in the Gaylord Palms’ available room inventory.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.




                                                  42

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 66 of 80 PageID #: 759
       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 23 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 24: All Documents evidencing efforts that You made to sell the rooms

earmarked for the EntreSummit 2021 event.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.


                                                  43

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 67 of 80 PageID #: 760
       Marriott objects to this request on the grounds that the term “earmarked” is too

ambiguous and too vague to adequately apprise Marriott of the information sought or to permit

Marriott to furnish such information with reasonable effort.

       Marriott further objects to this request on the grounds that it is virtually impossible to

identify all of the attempts it took to resell contracted rooms set aside for Ramsey’s use. A full

and complete response would require Marriott to identify and produce virtually every written

and oral communication, and every act, regardless of by whom it was performed, relating to

every effort to sell every room in the Gaylord Texan’s available room inventory.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 24 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,


                                                44

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 68 of 80 PageID #: 761
the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 25: All Documents evidencing efforts that You made to sell the rooms

earmarked for the EntreSummit 2022 event.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott objects to this request on the grounds that the term “earmarked” is too

ambiguous and too vague to adequately apprise Marriott of the information sought or to permit

Marriott to furnish such information with reasonable effort.

       Marriott further objects to this request on the grounds that it is virtually impossible to

identify all of the attempts it took to resell contracted rooms set aside for Ramsey’s use. A full

and complete response would require Marriott to identify and produce virtually every written



                                                  45

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 69 of 80 PageID #: 762
and oral communication, and every act, regardless of by whom it was performed, relating to

every effort to sell every room in the Gaylord Texan’s available room inventory.

       Marriott further objects to this request on the grounds that the dates of EntreSummit 2022

have not passed. Accordingly, it is premature for Marriott to determine actual damages until the

event dates pass.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 25 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.


                                                46

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 70 of 80 PageID #: 763
       Request No. 26: All Documents evidencing any funds or deposits paid that You paid to

any third-party vendor relating to the Palms Event.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott objects to this request on the grounds that the term “third-party vendor” is too

ambiguous and too vague to adequately apprise Marriott of the information sought or to permit

Marriott to furnish such information with reasonable effort.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.


                                                  47

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 71 of 80 PageID #: 764
       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 26 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 27: All Documents evidencing whether any third-party services that You

contracted for relating to the Palms Event were otherwise used and, if so, any compensation or

reimbursement You received.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the




                                                 48

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 72 of 80 PageID #: 765
extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

          Marriott objects to this request on the grounds that the words “any compensation or

reimbursement You received” are too ambiguous and too vague to adequately apprise Marriott

of the information sought or to permit Marriott to furnish such information with reasonable

effort.

          Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

          The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

          Request Number 27 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to




                                                   49

    Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 73 of 80 PageID #: 766
lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 28: All Documents evidencing the number of rooms booked at Your facility

on July 3, 2020 excluding any rooms booked for the EntreSummit 2020 event.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott objects to this request on the grounds that the term “Your facility” is too

ambiguous and too vague to adequately apprise Marriott of the information sought or to permit

Marriott to furnish such information with reasonable effort.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. The number of rooms booked at the Gaylord Palms on July 3 2020, excluding any

rooms booked for the EntreSummit 2020 event, has no conceivable relevance to the subject



                                                  50

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 74 of 80 PageID #: 767
matter of the litigation and is not reasonably calculated to lead to the discovery of admissible

evidence.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 28 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 29: All Documents evidencing the number of rooms booked at Your facility

on July 3, 2020 for the EntreSummit 2020 event.

       Marriott objects to this request in its entirety.


                                                 51

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 75 of 80 PageID #: 768
       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott objects to this request on the grounds that the term “Your facility” is too

ambiguous and too vague to adequately apprise Marriott of the information sought or to permit

Marriott to furnish such information with reasonable effort.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage


                                                  52

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 76 of 80 PageID #: 769
clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 29 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to

lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       Request No. 30: All documents evidencing Your average gross profit margin,

incremental profit margin and net profit margin monthly, yearly, quarterly for the Gaylord Palms

in 2019, 2020 and 2021.

       Marriott objects to this request in its entirety.

       Marriott fully incorporates and reasserts its General Objections and Objections To

Definitions And Instructions from above.

       Marriott objects to this request on the grounds that the terms “average gross profit

margin,” “incremental profit margin” and “net profit margin” are too ambiguous and too vague

to adequately apprise Marriott of the information sought or to permit Marriott to furnish such

information with reasonable effort.

       Marriott further objects on the grounds that the request is not proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Marriott further objects to this request to the

                                                 53

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 77 of 80 PageID #: 770
extent that it calls for the disclosure of information and/or communications subject to the

attorney-client and /or work product privilege.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. Financial information for the Gaylord Palms, for periods after the Palms Event was

to have taken place, has no conceivable relevance to the subject matter of the litigation and is

not reasonably calculated to lead to the discovery of admissible evidence.

       Marriott further objects to this request on the grounds that it is not relevant to the subject

matter of the lawsuit and is not reasonably calculated to lead to the discovery of admissible

evidence. In order to preserve any challenge to the enforceability of liquidated damage clauses

in the Gaylord Agreements, Ramsey was required to assert, as an affirmative defense in its

Answer to Counterclaim, that liquidated damages are unenforceable. Fed. R. Civ. P. 8(c)(1) (“In

responding to a pleading a party must affirmatively state any avoidance or affirmative defense”).

Ramsey failed to do so.

       The deadline to file a motion to amend the pleadings passed on December 15, 2020. See

Initial Case Management Order Section “G.” This deadline has not been modified by subsequent

court order. Because Ramsey failed to raise an affirmative defense that the liquidated damage

clauses contained in the Gaylord Agreements are unenforceable, the affirmative defense has been

waived and the amount of actual damages suffered by Marriott is irrelevant.

       Request Number 30 is directed at, and only at, actual damages. Because Marriott is not

required to offer any evidence of actual loss in order to enforce the liquidated damage clauses,

the request is not relevant to the subject matter of the lawsuit and is not reasonably calculated to


                                                  54

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 78 of 80 PageID #: 771
lead to the discovery of admissible evidence. For the foregoing reasons, Marriott will not

respond to the substance of this request.

       DATED THIS 10th day of August, 2021.

                                            RUDNER LAW OFFICES


                                            /s/ John C. Josefsberg
                                            Steven M. Rudner, admitted pro hac vice
                                            John C. Josefsberg, admitted pro hac vice
                                            12740 Hillcrest Road, Suite 240
                                            Dallas, TX 75230
                                            Telephone: (214) 373-1900
                                            Facsimile: (214) 360-7845
                                            Rudner@HotelLawyers.com
                                            josefsberg@HotelLawyers.com

                                            and

                                            Stephen J. Zralek, No. 18971
                                            BONE McALLESTER NORTON PLLC
                                            511 Union St., Ste. 1600
                                            Nashville, TN 37219
                                            Telephone: (615) 780-7975
                                            Facsimile: (615) 780-7976
                                            szralek@bonelaw.com

                                            Counsel for Marriott Hotel Services, Inc.
                                            and Marriott International, Inc.




                                             55

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 79 of 80 PageID #: 772
                               CERTIFICATE OF SERVICE


       I certify that on, this 10th day of August 2021, I served this document via email (by

agreement of counsel) on:


       Ashley E. Cowgill, Esq.
       ashley.cowgill@pillsburylaw.com
       PILLSBURY WINTHROP SHAW PITTMAN LLP
       500 Capitol Mall, Suite 1800
       Sacramento, CA 95814

       Jennifer Altman, Esq.
       jennifer.altman@pillsburylaw.com
       Markenzy Lapointe, Esq.
       markenzy.lapointe@pillsburylaw.com
       PILLSBURY WINTHROP SHAW PITTMAN LLP
       600 Brickell Avenue, Suite 3100
       Miami, FL 33131

                                                  /s/ John C. Josefsberg




                                            56

   Case 3:20-cv-00641 Document 54-3 Filed 08/11/21 Page 80 of 80 PageID #: 773
